Citation Nr: 18100201
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-29 890
DATE:	March 29, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	6
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Army from June 1992 to May 2000.  The Veterans service includes time in Southwest Asia.
This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., granting service connection for bilateral pes planus, a left knee disability, right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, a cervical spine disability, and lumbar strain.  For each disability, the AMC assigned a 10 percent evaluation, each effective as of September 21, 2003.  Jurisdiction of the case is now with the Regional Office (RO) in Roanoke, Virginia.  
The issue of entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability) is remanded.  
The issue of entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus is remanded.  
The issue of entitlement to an initial disability rating in excess of 10 percent for left upper extremity carpal tunnel syndrome with ulnar nerve entrapment is remanded.  
The issue of entitlement to an initial disability rating in excess of 10 percent for right upper extremity carpal tunnel syndrome with ulnar nerve entrapment is remanded.  
The issue of entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability is remanded.  
The issue of entitlement to an initial disability rating in excess of 10 percent for lumbar strain is also remanded for additional development.  
Although further delay is regrettable, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  
A.  Left Knee Disability
With regard to the Veterans claim for an increased rating for his service-connected left knee disability, since the July 2016 supplemental statement of the case, VA examinations have been conducted in June 2017 and October 2017.  The examination reports for these examinations have been associated with the claims file; however, they have not been reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the increased rating claim for the left knee disability must be remanded in order for the AOJ to review the evidence in the first instance.  
B.  Bilateral Pes Planus, Bilateral Carpal Tunnel Syndrome, Cervical Spine Disability, and Lumbar Strain
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected bilateral pes planus, bilateral carpal tunnel syndrome, cervical spine disability, and lumbar strain in June 2010, nearly eight years ago.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
In a February 2018 brief, the Veterans representative asserted that the Veterans service-connected bilateral pes planus, bilateral carpal tunnel syndrome, cervical spine disability, and lumbar strain have worsened since he was last evaluated for these disabilities in June 2010.  
In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veterans service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  
 
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. The Veteran should be scheduled for an appropriate VA examination by an appropriate medical professional to determine the severity of his bilateral foot disability, to include pes planus.  The Veteran should be evaluated by a physician of appropriate expertise, to include a podiatrist, if possible.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  
The examiner is requested to comment on the severity of the Veterans service connected bilateral foot disability throughout the rating period.  The examiner should discuss the effect of the disability on his occupational functioning and daily activities.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
3. The Veteran should also be scheduled for an appropriate VA examination by an appropriate medical professional to determine the severity of his bilateral carpal tunnel syndrome.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  
The examiner is requested to comment on the severity of the Veterans service connected bilateral carpal tunnel syndrome throughout the rating period.  The examiner should discuss the effect of the disability on his occupational functioning and daily activities.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
4. Schedule the Veteran for another VA examination by an appropriate medical professional to determine the severity of his cervical spine and lumbar spine disabilities.  The examiner must be provided access to the claims file, including a copy of this remand.  All necessary tests and studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should:  
(a)  Conduct range of motion testing of the Veterans cervical spine and lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  
(b)  Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the cervical spine and/or lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his cervical spine and/or lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
5. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
6. After completing all indicated development, the Veterans claims, including the increased rating claim for the left knee disability, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel

